Name: Council Decision 2005/83/CFSP of 31 January 2005 implementing Common Position 2004/293/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: United Nations;  political geography;  international law;  criminal law;  rights and freedoms
 Date Published: 2005-02-02

 2.2.2005 EN Official Journal of the European Union L 29/50 COUNCIL DECISION 2005/83/CFSP of 31 January 2005 implementing Common Position 2004/293/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/293/CFSP (1) and in particular Article 2 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/293/CFSP the Council adopted measures to prevent the entry into, or transit through, the territories of Member States of individuals who are engaged in activities which help persons at large continue to evade justice for crimes for which the International Criminal Tribunal for the former Yugoslavia (ICTY) has indicted them or are otherwise acting in a manner which could obstruct the ICTY's effective implementation of its mandate. (2) On 28 June 2004 the Council adopted Decision 2004/528/CFSP, which amended the list contained in the Annex to Common Position 2004/293/CFSP. (3) Following recommendations from the office of the High Representative for Bosnia and Herzegovina, further individuals should be targeted by those measures. (4) The list contained in the Annex to Common Position 2004/293/CFSP should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/293/CFSP shall be replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 94, 31.3.2004, p. 65. Common Position as last amended by Decision 2004/528/CFSP (OJ L 233, 2.7.2004, p. 15). ANNEX List of persons referred to in Article 1 1. BAGIC, Zeljko Son of Josip Date of birth/Place of birth: 29.3.1960, Zagreb Passport No: ID Card No: Personal ID No: Aliases: Cicko Address: 2. BILBIJA, Milorad Son of Svetko Bilbija Date of birth/Place of birth: 13.8.1956, Sanski Most. Passport No: 3715730 ID Card No: 03GCD9986 Personal ID No: 1308956163305 Aliases: Address: Brace Pantica 7, Banja Luka 3. BJELICA, Milovan Son of Date of birth/Place of birth: 19.10.1958, Rogatica, Bosnia and Herzegovina, SFRY Passport No: 0000148 issued 26.7.1998 in Srpsko Sarajevo (annulled) ID Card No: 03ETA0150 Personal ID No: 1910958130007 Aliases: Cicko Address: CENTREK Company in Pale 4. CESIC, Ljubo Son of Jozo Date of birth/Place of birth: 20.2.1958 or 9.6.1966 (reference document from Croatian Ministry of Justice), Batin, Posusje, SFRY Passport No: ID Card No: Personal ID No: Aliases: Rojs Address: V Poljanice 26, Dubrava, Zagreb also resides at Novacka 62c, Zagreb 5. DILBER, Zeljko Son of Drago Date of birth/Place of birth: 2.2.1955, Travnik Passport No: ID No: 185581 Personal ID No: Aliases: Address: 17 Stanka Vraza, Zadar 6. ECIM, Ljuban Son of Date of birth/Place of birth: 6.1.1964, Sviljanac, Bosnia and Herzegovina, SFRY Passport No: 0144290 issued 21.11.1998 in Banja Luka. (Annulled) ID Card No: 03GCE3530 Personal ID No: 0601964100083 Aliases: Address: Ulica Stevana Mokranjca 26, Banja Luka, BiH 7. JOVICIC, Predrag Son of Desmir Jovicic Date of birth/Place of birth: 1.3.1963, Pale Passport No: 4363551 ID Card No: 03DYA0852 Personal ID No: 0103963173133 Aliases: Address: Milana Simovica 23, Pale, Pale-RS 8. KARADZIC, Aleksandar Son of Date of birth/Place of birth: 14.5.1973, Sarajevo Centar, Bosnia and Herzegovina, SFRY Passport No: 0036395. Expired 12.10.1998 ID Card No: Personal ID No: Aliases: Sasa Address: 9. KARADZIC, Ljiljana (maiden name: ZELEN) Daughter of Vojo and Anka Date of birth/Place of birth: 27.11.1945, Sarajevo Centar, Bosnia and Herzegovina, SFRY Passport No/ID No: ID Card No: Personal ID No: Aliases: Address: 10. KESEROVIC, Dragomir Son of Slavko Date of birth/Place of birth: 8.6.1957, Piskavica/Banja Luka Passport No: 4191306 ID Card No: 04GCH5156 Personal ID No: 0806957100028 Aliases: Address: 11. KIJAC, Dragan Son of Date of birth/Place of birth: 6.10.1955, Sarajevo Passport No: ID Card No: Personal ID No: Aliases: Address: 12. KOJIC, Radomir Son of Milanko and Zlatana Date of birth/Place of birth: 23.11.1950, Bijela Voda, Sokolac Canton, Bosnia and Herzegovina, SFRY Passport No: 4742002 Issued on 2002 in Sarajevo. Date of expiry 2007; ID Card No: 03DYA1935. Issued on 7 July 2003 in Sarajevo. Personal ID No: 2311950173133 Aliases: Mineur or Ratko Address: 115 Trifka Grabeza, Pale or Hotel KRISTAL, Jahorina 13. KOVAC, Tomislav Son of Vaso Date of birth/Place of birth: 4.12.1959, Sarajevo, Bosnia and Herzegovina, SFRY Passport No: ID Card No: Personal ID No: 0412959171315 Aliases: Tomo Address: Bijela, Montenegro; and Pale, Bosnia and Herzegovina 14. KRASIC, Petar Son of Date of birth/Place of birth: Passport No: ID Card No: Personal ID No: Aliases: Address: 15. KUJUNDZIC, Predrag Son of Vasilija Date of birth/Place of birth: 30.1.1961, Suho Pole, Doboj, Bosnia and Herzegovina, SFRY Passport No: ID Card No: 03GFB1318 Personal ID No: 3001961120044 Aliases: Predo Address: Doboj, Bosnia and Herzegovina 16. LUKOVIC, Milorad Ulemek Son of Date of birth/Place of birth: 15.5.1968, Belgrade, Serbia, SFRY Passport No: ID Card No: Personal ID No: Aliases: Legija (Forged ID as IVANIC, Zeljko) Address: on the run 17. MAKSAN, Ante Son of Blaz Date of birth/Place of birth: 7.2.1967, Pakostane, near Zadar Passport No: 1944207 ID Card No: Personal ID No: Aliases: Djoni Address: Proloska 15, Pakostane, Zadar 18. MALIS, Milomir Son of Dejan Malis Date of birth/Place of birth: 3.8.1966, Bjelice Passport No: ID Card No: Personal ID No: 0308966131572 Aliases: Address: Vojvode Putnika, Foca/Srbinje 19. MANDIC, Momcilo Son of Date of birth/Place of birth: 1.5.1954, Kalinovik, Bosnia and Herzegovina, SFRY Passport No: 0121391 issued 12.5.1999 in Srpsko Sarajevo, Bosnia and Herzegovina (Annulled) ID Card No: Personal ID No: 0105954171511 Aliases: Momo Address: GITROS Discotheque in Pale 20. MARIC, Milorad Son of Vinko Maric Date of birth/Place of birth: 9.9.1957, Visoko Passport No: 4587936 ID Card No: 04GKB5268 Personal ID No: 0909957171778 Aliases: Address: Vuka Karadzica 148, Zvornik 21. MICEVIC, Jelenko Son of Luka and Desanka, maiden name: Simic Date of birth/Place of birth: 8.8.1947, Borci near Konjic, Bosnia and Herzegovina, SFRY Passport No: 4166874 ID Card No: 03BIA3452 Personal ID No: 0808947710266 Aliases: Filaret Address: Milesevo monastery, Serbia and Montenegro 22. NINKOVIC, Milan Son of Simo Date of birth/Place of birth: 15.6.1943, Doboj Passport No: 3944452 ID Card No: 04GFE3783 Personal ID No: 1506943120018 Aliases: Address: 23. OSTOJIC, Velibor Son of Jozo Date of birth/Place of birth: 8.8.1945, Celebici, Foca Passport No: ID Card No: Personal ID No: Aliases: Address: 24. OSTOJIC, Zoran Son of Mico Ostojic Date of birth/Place of birth: 29.3.1961, Sarajevo Passport No: ID Card No: 04BSF6085 Personal ID No: 2903961172656 Aliases: Address: Malta 25, Sarajevo 25. PAVLOVIC, Petko Son of Milovan Pavlovic Date of birth/Place of birth: 6.6.1957, Ratkovici Passport No: 4588517 ID Card No: 03GKA9274 Personal ID No: 0606957183137 Aliases: Address: Vuka Karadjica 148, Zvornik 26. PETRAC, Hrvoje Son of Date of birth/Place of birth: 25.8.1955, Slavonski Brod Passport No: Croatian passport number 01190016 ID Card No: Personal ID No: Aliases: Address: 27. POPOVIC, Cedomir Son of Radomir Popovic Date of birth/Place of birth: 24.3.1950, Petrovici Passport No: ID Card No: 04FAA3580 Personal ID No: 2403950151018 Aliases: Address: Crnogorska 36, Bileca 28. PUHALO, Branislav Son of Djuro Date of birth/Place of birth: 30.8.1963, Foca Passport No: ID Card No: Personal ID No: 3008963171929 Aliases: Address: 29. RADOVIC, Nade Son of Milorad Radovic Date of birth/Place of birth: 26.1.1951, Foca Passport No: old 0123256 (annulled) ID Card No: 03GJA2918 Personal ID No: 2601951131548 Aliases: Address: Stepe Stepanovica 12, Foca/Srbinje 30. RATIC, Branko Son of Date of birth/Place of birth: 26.11.1957, MIHALJEVCI SL POZEGA, Bosnia and Herzegovina, SFRY Passport No: 0442022 issued 17.9.1999 in Banja Luka. ID Card No: 03GCA8959 Personal ID No: 2611957173132 Aliases: Address: Ulica Krfska 42, Banja Luka, Bosnia and Herzegovina 31. ROGULJIC, Slavko Son of Date of birth/Place of birth: 15.5.1952, SRPSKA CRNJA HETIN, Serbia, SFRY Passport No: Valid passport 3747158 issued 12.4.2002 in Banja Luka. Date of expiry: 12.4.2007. Non-valid passport 0020222 issued 25.8.1988 in Banja Luka. Date of expiry: 25.8.2003 ID Card No: 04EFA1053 Personal ID No: 1505952103022 Aliases: Address: 21 Vojvode Misica, Laktasi, Bosnia and Herzegovina 32. SAROVIC, Mirko Son of Date of birth/Place of birth: 16.9.1956, Rusanovici-Rogatica Passport No: 4363471 issued at Srpsko Sarajevo, expires on 8 October 2008 ID Card No: 04PEA4585 Personal ID No: 1609956172657 Aliases: Address: Bjelopoljska 42, 71216 Srpsko Sarajevo 33. SKOCAJIC, Mrksa Son of Dejan Skocajic Date of birth/Place of birth: 5.8.1953, Blagaj Passport No: 3681597 ID Card No: 04GDB9950 Personal ID No: 0508953150038 Aliases: Address: Trebinjskih Brigade, Trebinje 34. SPAJIC, Ratomir Date of birth/Place of birth: 8.4.1957, Konjic Son of Krsto Passport No: 3667966 ID Card No: 04DYA7675 Personal ID No: 0804957172662 Aliases: Address: 35. VRACAR, Milenko Son of Date of birth/Place of birth: 15.5.1956, Nisavici, Prijedor, Bosnia and Herzegovina, SFRY Passport No: Valid passport 3865548 issued 29.8.2002 in Banja Luka. Date of expiry: 29.8.2007. Non-valid passports 0280280 issued 4.12.1999 in Banja Luka (date of expiry 4.12.2004) and 0062130 issued 16.9.1998 in Banja Luka ID Card No: 03GCE6934 Personal ID No: 1505956160012 Aliases: Address: 14 Save Ljuboje, Banja Luka, Bosnia and Herzegovina 36. ZOGOVIC, Milan Son of Jovan Date of birth/Place of birth: 7.10.1939, Dobrusa Passport No: ID Card No: Personal ID No: Aliases: Address: